Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16835893. Claims 1-20 are pending examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 10 is/are drawn to method (i.e., a process), claim(s) 1, and 16 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 10, and 16 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to determining a price of a good during a time period. Specifically, the claims recite scan the readable identification tag affixed to the good; identify from the readable identification tag the good and the information associated with the good; and apply an algorithm to the identified good to: calculate a price of the good; and modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-(commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, computing device, pricing engine, processor, memory, and a computing device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, computing device, pricing engine, processor, memory, and a computing device perform(s) the steps or functions of scan the readable identification tag affixed to the good; identify from the readable identification tag the good and the information associated with the good; and apply an algorithm to the identified good to: calculate a price of the good; and modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, computing device, pricing engine, processor, memory, and a computing device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining a price of a good during a time period. As discussed above, taking the claim elements separately, the system, computing device, pricing engine, processor, memory, and a computing device perform(s) the steps or functions of scan the readable identification tag affixed to the good; identify from the readable identification tag the good and the information associated with the good; and apply an algorithm to the identified good to: calculate a price of the good; and modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a price of a good during a time period. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9, 11-15, and 17-20 further describe the abstract idea of determining a price of a good during a time period. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAK, (U.S. Patent Application Publication No. 20120095823).

Regarding Claim 1, TAK teaches a system for determining a price of a good during a time period, the system comprising: a good; (0003: a product),a readable identification tag affixed to the good; (abstract: product code), (0008: bar code printed on the product), and (Fig. 4),a computing device comprising: a dynamic pricing engine; (abstract: bar code adaptor),a processor; and (0104: computer),a memory, the memory being configured to store information associated with the good, wherein the information comprises one or more price-calculation factors assigned to the good; and (claim 15: memory for storing a software routine, the software routine comprising a digital filter module for managing a product code table and a time stamp code table, containing discount rate information for each sub code set by a product manufacturer, and for extracting the date of production, the valid period and the ID for the valid period from the bar code, and an operator module for generating a sub code indicative of a ratio of a period, having elapsed from the data of production to the point of sales, to the valid period based on the current date and time provided by the RTC and the date of production, the valid period and the ID provided by the digital filter, and for calculating a variable price for a product based on a scanner coupled to the computing device (0008: A bar code scanner at the POS terminal), the scanner being configured to: scan the readable identification tag affixed to the good; (0025: the identifier from the contents of the bar code scanned by the bar code scanner),query the memory of the computing device to identify, from the readable identification tag, the good and the information associated with the good; and (0008: POS terminals and bar code scanners are introduced and used in stores such as convenience stores, supermarkets, grocery stores, liquor stores, drugstores, cosmetic stores, and merchandise stores to facilitate accurate, convenient, and easy sales and for inventory control. Information such as the place of origin, manufacturer, and article code, for example, KAN, JAN, and EAN, are included in the bar code printed on the product. A bar code scanner at the POS terminal recognizes the bar code, and thus a price corresponding to a previously-entered article code is automatically displayed. The POS terminal is connected to a database of a server and is used to check sales stands for items, stocktaking, and automatic dispatch of order sheets for items with a decreased stockpile), (0076: a sub bar code containing information or the manufacture date is additionally recorded during production of the product),apply an algorithm of a dynamic pricing engine to the identified good to: calculate a price of the good; and (0025: calculating a price varied according to the period elapsed from the manufacture date/hour to time of sale, the valid period, and the identifier),modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied 

Regarding Claim 2, TAK teaches the system of claim 1, wherein the readable identification tag is selected from the group consisting of: a Radio-Frequency Identification (RFID) tag (0068: FIG. 11 illustrates an example of a time stamp being applied to a radio frequency (RF)-ID), a barcode (abstract: product code), (0008: bar code printed on the product) and (Fig. 4), and a matrix barcode (0068: CCD matrix).

Regarding Claim 3, TAK teaches the system of claim 1, wherein each factor of the one or more price-calculation factors are selected from the group consisting of: an expiration date of the good, a quantity of similar goods, a sale strength of a brand of goods, a catalog price listed for the good, a predetermined minimum price allowed for the good, a demographic area in which the good is sold, a day of the week in which the good is sold, an hour of the day in which the good is sold, a demand curve for 10 the good, whether the good is discounted, whether the good is packaged, whether the good has any competitors, the last price that was charged for the good, whether there is an active advertising campaign for the good, and a price history of the good; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are calculated. Then, customers consume the products or keep 

Regarding Claim 4, TAK teaches the system of claim 1, wherein the scanner is further configured to:transmit the price of the good to a customer; (0023: a sales system in which a discount rate table and prices according to the time elapsed from a manufacture date/hour to time of sale determined by a point of sale (POS) server are transmitted through wires or wireless modem to be displayed on a price indication terminal at a display stand).

Regarding Claim 5, TAK teaches the system of claim 4, wherein the scanner is further configured to: transmit the price of the good to a display for display to the customer; (0023: a sales system in which a discount rate table and prices according to the time elapsed from a manufacture date/hour to time of sale determined by a point of sale (POS) server are transmitted through wires or wireless modem to be displayed on a price indication terminal at a display stand).

Regarding Claim 6, TAK teaches the system of claim 1, wherein the scanner querying the memory of the computing device to identify, from the readable identification tag, the good and the information associated with the good occurs dynamically and in real-time; (0008: POS terminals and bar code scanners are introduced and used in stores such as convenience stores, supermarkets, grocery stores, liquor stores, drugstores, cosmetic stores, and merchandise stores to facilitate accurate, convenient, and easy sales and for inventory control. Information such as the place of origin, manufacturer, and article code, for example, KAN, JAN, and EAN, are included in the bar code printed on the product. A bar code scanner at the POS terminal recognizes the bar code, and thus a price corresponding to a previously-entered article code is automatically displayed. The POS terminal is connected to a database of a server and is used to check sales stands for items, stocktaking, and automatic dispatch of order sheets for items with a decreased stockpile), (0076: a sub bar code containing information or the manufacture date is additionally recorded during production of the product).

the system of claim 1, wherein the time period is a first time period, and wherein the calculated price of the good is a first price of the good; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are calculated. Then, customers consume the products or keep them in cold storage (500). Products which have not been purchased and exceed the expiration date (D+5 and D+6) are thrown out and wasted (600)), (0081: Referring to FIG. 2, as an example, the time stamp sub bar code may be a time stamp indicated by "072109", which means that the product was manufactured on July 21, at 9:00 am. In a case where the time stamp sub bar code is indicated by "00721235", which means that the product was manufactured on Jul. 21, 2000, Friday at 23:00 pm. Further, the price of a product, which is varied according to the present invention, is calculated to be 110% of the normal selling price in a case where the product is purchased on the date of manufacture (D) because it takes time to transport and deliver the product), and (0082: Further, in a case where the product is purchased one day after the manufacture date, the price of the product is calculated to be 100% of the normal selling price. In a case where the product is purchased two days after the manufacture date, the price of the product is calculated to be 90% of the normal selling price. In a case where the product is purchased three days after the manufacture date, the price of the product is calculated to be 80% of the normal selling price. In a case where the product is purchased four days after the manufacture date, the price of the product is calculated to be 70% of the normal selling price. As a result, the product is sold at a discount of 10-30% off the normal selling price. In a case where the product remains unpurchased four or more days from the 

Regarding Claim 8, TAK teaches the system of claim 7, wherein the scanner is further configured to:apply the algorithm to the identified good to:calculate a second price of the good during a second time period; and (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are calculated. Then, customers consume the products or keep them in cold storage (500). Products which have not been purchased and exceed the expiration date (D+5 and modify the calculated second price of the good during the second time period to optimize the target function, wherein the optimization depends on the one or more price-calculation factors; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code 

Regarding Claim 9, TAK teaches the system of claim 8, wherein the first price of the good is greater than the second price of the good, and wherein the second time period is closer to an expiration date of the good than the first time period; (Fig. 16).

Regarding Claim 10, TAK teaches a method executed by a system for determining a price of a good during a time period, the system comprising a good (0003: a product), a readable identification tag affixed to the good (abstract: product code), (0008: bar code printed on the product), and (Fig. 4), a computing device comprising a dynamic pricing engine (abstract: bar code adaptor), a processor (0104: computer), and a memory (claim 15: memory for storing a software routine, the software routine comprising a digital filter module for managing a product code table and a time stamp code table, containing discount rate information for each sub code set by a product manufacturer, and for extracting the date of production, the valid period and the ID for the valid period from the bar code, and an operator module for generating a sub code indicative of a ratio of a period, having elapsed from the data of production to the point of sales, to the valid period based on the current date and time provided by the RTC and the date of production, the valid period and the ID provided by the digital filter, and for calculating a variable price for a product based on the product code and the sub code), a scanner coupled to the computing device (0008: A bar code scanner at the POS terminal), and a display, the method comprising:scanning, via the scanner, the readable identification tag affixed to the good; (0025: the identifier from the contents of the bar code scanned by the bar code scanner),querying the memory of the computing device to identify, from the readable identification tag, the good and information associated with the good, wherein the information comprises one or more price-calculation factors assigned to the good; (0008: POS terminals and bar code scanners are introduced and used in stores such as convenience stores, supermarkets, grocery stores, liquor stores, drugstores, cosmetic stores, and merchandise stores to facilitate accurate, convenient, and easy sales and for inventory control. Information such as the place of origin, manufacturer, and article code, for example, KAN, JAN, and EAN, are included in the bar code printed on the product. A bar code scanner at the POS terminal recognizes the bar code, and thus a price corresponding to a previously-entered article code is automatically displayed. The POS terminal is connected to a database of a server and is used to check sales stands for items, stocktaking, and automatic dispatch of order sheets for items with a decreased stockpile), (0076: a sub bar code containing information or the manufacture date is additionally recorded during production of the product),applying an algorithm of the dynamic pricing engine to the identified good to:calculate a price of the good; and (0025: calculating a price varied according to the period elapsed from the manufacture date/hour to time of sale, the valid period, and the identifier),modify the calculated price of the good to optimize a target function, wherein the optimization depends on the one or more price-calculation factors; and ; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture transmitting the optimized price of the good to the display for display to a customer; (Fig. 6), and (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are calculated. Then, customers consume the products or keep them in cold storage (500). Products which have not been purchased and exceed the expiration date (D+5 and D+6) are thrown out and wasted (600)), (0081: Referring to FIG. 2, as an example, the time stamp sub bar code may be a time stamp indicated by "072109", which means that the product was manufactured on July 21, at 9:00 am. In a case where the time stamp sub bar code is indicated by "00721235", which means that the product was manufactured on Jul. 21, 2000, Friday at 23:00 pm. Further, the price of a product, which is varied according to the present invention, is calculated to be 110% of the normal selling price in a case where the product is purchased on the date of manufacture (D) because it takes time to transport and deliver the product), and (0082: Further, in a case where the product is purchased one day after the manufacture date, the price of the product is calculated to be 100% of the normal selling price. In a case where the product is purchased two days after the manufacture date, the price of the product is calculated to be 90% of the normal selling price. In a case where the product is purchased three days after the manufacture date, the price of the product is calculated to be 80% of the normal selling price. In a case where the product is purchased four days after the manufacture date, the price of the product is calculated to be 70% of the normal selling price. As a result, the product is sold at a discount of 10-30% off the normal selling price. In a case where the product remains unpurchased four or more days from the manufacture date, the product is thrown out and 

Regarding Claim 11, TAK teaches the method of claim 10, wherein the algorithm is selected from the group consisting of: a reinforcement learning algorithm, a deep learning algorithm, a machine learning algorithm, and a classic optimization algorithm; (Fig. 9), (0066: TSB algorithm implemented by software in a conventional POS terminal and a database), and (0106: FIG. 9 illustrates an example in which a TSB algorithm is implemented by software in the conventional POS terminal 540, and database 560. In FIG. 9, a program, in which the TSBA shown in FIG. 8 is not used and to which a TSB algorithm is applied, is applied to the conventional POS terminal 540, thereby realizing a dynamic price sales system. As shown in FIG. 9, a software routine in which a time stamp sales algorithm is applied to the conventional POS terminal having a RTC is added, thereby performing all functions of a digital filter and an operator for calculating a valid period of the TSBA shown in FIG. 8).

Regarding Claim 12, TAK teaches the method of claim 11, wherein the reinforcement learning algorithm depends on a simulated environment; (Fig. 9), (0066: TSB algorithm implemented by software in a conventional POS terminal and a database), and (0106: FIG. 9 illustrates an example in which a TSB algorithm is implemented by software in the conventional POS terminal 540, and database 560. In FIG. 9, a program, in which the TSBA shown in FIG. 8 is not used and to which a TSB algorithm is 

Regarding Claim 13, TAK teaches the method of claim 12, wherein the reinforcement learning algorithm is selected from a group consisting of: a Q-leaming algorithm and a genetic algorithm; (Fig. 9), (0066: TSB algorithm implemented by software in a conventional POS terminal and a database), and (0106: FIG. 9 illustrates an example in which a TSB algorithm is implemented by software in the conventional POS terminal 540, and database 560. In FIG. 9, a program, in which the TSBA shown in FIG. 8 is not used and to which a TSB algorithm is applied, is applied to the conventional POS terminal 540, thereby realizing a dynamic price sales system. As shown in FIG. 9, a software routine in which a time stamp sales algorithm is applied to the conventional POS terminal having a RTC is added, thereby performing all functions of a digital filter and an operator for calculating a valid period of the TSBA shown in FIG. 8).

Regarding Claim 14, TAK teaches the method of claim 10, wherein the target function is based on factors selected from the group consisting of: waste associated with the good during the time period, revenue associated with the good during the time period, waste associated with the good and other goods during the time period, revenue associated with the good and other goods during the time period, and marginal profits associated with the good during the time period; (0006: As a result, many foods and medicines do not get sold during the distribution process, exceed the valid period, and are wasted. In the case of some specific foods, 30-50% of the total production is wasted. The waste cost first affects the distributor and the seller, then gets passed on to the producer and the supplier, and then finally, is included in the manufacturing cost and passed on to the customers), (0012: Waste of products can be prevented by a method for managing stocks through sales by providing an exceptional discount at a time approaching an expiration date. However, the quantity of products remaining since a purchasing date cannot be accurately checked, so stocks remain, and a 

Regarding Claim 15, TAK teaches the method of claim 10, wherein the display is coupled to the computing device; (Fig. 6).

Regarding Claim 16, TAK teaches a computing device comprising:one or more processors; (0104: computer),one or more memories; and (claim 15: memory for storing a software routine, the software routine comprising a digital filter module for managing a product code table and a time stamp code table, containing discount rate information for each sub code set by a product manufacturer, and for extracting the date of production, the valid period and the ID for the valid period from the bar code, and an operator module for generating a sub code indicative of a ratio of a period, having elapsed from the data of production to the point of sales, to the valid period based on the current date and time provided by the RTC and the date of production, the valid period and the ID provided by the digital filter, and for calculating a variable price for a product based on the product code and the sub code),one or more computer-readable hardware storage devices, the one or more computer-readable hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method for determining a price of a good during a first time period, the method comprising:receiving, by the one or more memories and from a scanner coupled to the computing device, a prompt for information associated with a readable identification tag affixed to the good; (0025: the querying the one or more memories to identify the good and the information associated with the good from the readable identification tag, wherein the information associated with the good comprises one or more price-calculation factors assigned to the good; (0008: POS terminals and bar code scanners are introduced and used in stores such as convenience stores, supermarkets, grocery stores, liquor stores, drugstores, cosmetic stores, and merchandise stores to facilitate accurate, convenient, and easy sales and for inventory control. Information such as the place of origin, manufacturer, and article code, for example, KAN, JAN, and EAN, are included in the bar code printed on the product. A bar code scanner at the POS terminal recognizes the bar code, and thus a price corresponding to a previously-entered article code is automatically displayed. The POS terminal is connected to a database of a server and is used to check sales stands for items, stocktaking, and automatic dispatch of order sheets for items with a decreased stockpile), (0076: a sub bar code containing information or the manufacture date is additionally recorded during production of the product),applying an algorithm to the identified good to:calculate a first price of the good; and (0025: calculating a price varied according to the period elapsed from the manufacture date/hour to time of sale, the valid period, and the identifier),modify the first price of the good to optimize a target function, wherein the optimization depends on the one or more price-calculation factors; and (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are transmitting the first optimized price of the good to a display for display to a customer; (Fig. 6), 

Regarding Claim 17, TAK teaches the computing device of claim 16, wherein the algorithm is further configured to: calculate a second price of the good during a second time period; and (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are calculated. Then, customers consume the products or keep them in cold storage (500). Products which have not been purchased and exceed the expiration date (D+5 and D+6) are thrown out and wasted (600)), (0081: Referring to FIG. 2, as an example, the time stamp sub bar code may be a time stamp indicated by "072109", which means that the product was manufactured on July 21, at 9:00 am. In a case where the time stamp sub bar code is indicated by modify the second price of the good to optimize the target function, wherein the optimization depends on one or more price-calculation factors; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a 

Regarding Claim 18, TAK teaches the computing device of claim 17, wherein the first price of the good is greater than the second price of the good, and wherein the second time period is closer to an expiration date of the good than the first time period; (abstract: calculating a discount price based on the elapsed period using the bar code and the sub code provided by the time stamp bar code adaptor), (0080: A sales system similar to the sales system of FIG. 1 is shown in FIG. 2. That is, in FIG. 2, a bar code (110) including basic data of a product is primarily printed and attached to a product produced by a manufacturer (100), and then a time stamp sub bar code (115) is additionally printed and attached to the product. Here, the time stamp sub bar code means an extended bar code. The product is transported and delivered (200), and the transported product is sold by a seller and distributor (300). In general, products within a valid period are sold and distributed at prices varied according to the valid period, and products approaching the expiration date are discounted. The prices of these products are calculated at a point-of-sale (POS) terminal (400) according to the valid period. In such a case, the manufacture date/hour attached to the product is read by the POS terminal (400), and then the prices of the products are calculated. Then, customers consume the products or keep them in cold storage (500). Products which have not been purchased and exceed the expiration date (D+5 and D+6) are thrown out and wasted (600)), (0081: Referring to FIG. 2, as an example, the time stamp sub bar code may be a time stamp indicated by "072109", which means that the product was manufactured on July 21, at 9:00 am. In a case where the time stamp sub bar code is indicated by "00721235", which means that the product was manufactured on Jul. 21, 2000, Friday at 23:00 pm. Further, the price of a product, which is varied according to the present invention, is calculated to be 110% of the normal selling price in a case where the product is purchased on the date of manufacture (D) because it takes time to transport and 

Regarding Claim 19, TAK teaches the computing device of claim 17, further comprising:transmitting the second optimized price of the good to the display for display to the customer; (0023: a sales system in which a discount rate table and prices according to the time elapsed from a manufacture date/hour to time of sale determined by a point of sale (POS) server are transmitted through wires or wireless modem to be displayed on a price indication terminal at a display stand).

Regarding Claim 20, TAK teaches the computing device of claim 16, wherein the algorithm is selected from the group consisting of: a reinforcement learning algorithm, a deep learning algorithm, a machine learning algorithm, and a classic optimization algorithm; (Fig. 9), (0066: TSB algorithm implemented by software in a conventional POS terminal and a database), and (0106: FIG. 9 illustrates an example in which a TSB algorithm is implemented by software in the conventional POS terminal 540, and database 560. In FIG. 9, a program, in which the TSBA shown in FIG. 8 is not used and to which a TSB algorithm is applied, is applied to the conventional POS terminal 540, thereby realizing a dynamic price sales system. As shown in FIG. 9, a software routine in which a time stamp sales algorithm is applied to the conventional POS terminal having a RTC is added, thereby performing all functions of a digital filter and an operator for calculating a valid period of the TSBA shown in FIG. 8).	

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What Is Dynamic Pricing & How Does It Affect Ecommerce?” describes “Dynamic pricing is the latest pricing trend that has taken the ecommerce industry by storm. Find out why it's important for your business. While it is not an entirely new concept and companies have been using it randomly over the years, it is certainly something that is much more relevant in the new age of ecommerce companies. Simply put, dynamic pricing is a strategy in which product prices continuously adjust, sometimes in a matter of minutes, in response to real-time supply and demand. For example: Amazon, the global ecommerce giant, is one of the largest retailers to have adopted dynamic pricing and updates prices every 10 minutes. If you own an ecommerce company, you should seriously consider adopting this pricing model since it has several benefits for your business.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621